                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Gerald M. Roberts,
                                                     Case No. 20-cv-2367 (SRN/ECW)
              Plaintiff,

 v.                                                           ORDER

 United States of America,

              Defendant.


 Gerald M. Roberts, Reg. No. 27335-034, FPC Duluth, P.O. Box 1000, Duluth, MN
 55814, Petitioner Pro Se.

 Ana H. Voss, Ann M. Bildtsen, and Chad A. Blumenthal, United States Attorney's
 Office, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415, for the Defendant.


      This matter is before the Court upon the Report and Recommendation by United

States Magistrate Judge Elizabeth Cowan Wright dated May 6, 2021 [Doc. No. 15]. No

objections to the Report and Recommendation have been filed in the time period

permitted by the Local Rules.

      Accordingly, and based on all the files, records and proceedings, IT IS HEREBY

ORDERED that

      1.     The petition for a writ of habeas corpus of Petitioner Gerald M. Roberts

      [Doc. No. 1] is DENIED.

      2.     That this case is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
DATED: May 24, 2021   s/Susan Richard Nelson
                      SUSAN RICHARD NELSON
                      United States District Judge
